ATTORNEY GENERAL HENRY HAS RECEIVED YOUR REQUEST FOR AN OPINION, AND HAS ASKED THAT I RESPOND TO YOUR REQUEST. YOUR REQUEST CONCERNS THE METHOD WHEREBY LUGERT-ALTUS IRRIGATION DISTRICT MAY COLLECT FUNDS OWING TO THE UNITED STATES IN CONNECTION WITH A FEDERAL IRRIGATION PROJECT IN LIGHT OF THE FACT THAT THERE ARE APPARENTLY TWO DIFFERENT METHODS PROVIDED BY THE STATUTES GOVERNING SUCH ASSESSMENTS.
AS YOUR QUESTION CAN BE ANSWERED BY REFERENCE TO THE STATUTES INVOLVED AND WELL-RECOGNIZED PRINCIPLES OF LAW, THE ISSUANCE OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IS UNNECESSARY. HOWEVER, I HOPE YOU FIND THE FOLLOWING INFORMAL DISCUSSION HELPFUL.
IT IS THE OPINION OF THE UNDERSIGNED THAT LUGERT-ALTUS IRRIGATION DISTRICT (LAID) MAY CONTINUE TO COLLECT MONEY FOR AND ON BEHALF OF THE UNITED STATES IN CONNECTION WITH FEDERAL PROJECTS IF AUTHORIZED AS FISCAL AGENT OF THE UNITED STATES FOR THAT PURPOSE. 82 O.S. 277.6(16) (1981) PROVIDES THAT THE BOARD OF DIRECTORS OF AN IRRIGATION DISTRICT:
  MAY ACCEPT APPOINTMENT OF THE DISTRICT AS FISCAL AGENT OF THE UNITED STATES OR STATE OF OKLAHOMA, OR AUTHORIZATION OF THE DISTRICT BY THE UNITED STATES OR STATE OF OKLAHOMA TO MAKE COLLECTION OF MONEY FOR AND ON BEHALF OF THE UNITED STATES OR STATE OF OKLAHOMA IN CONNECTION WITH ANY FEDERAL OR STATE PROJECT, AND ASSUME THE DUTIES AND LIABILITIES INCIDENT TO SUCH ACTION, AND DO ANY AND ALL THINGS REQUIRED BY RULES AND REGULATIONS NOW OR HEREAFTER ESTABLISHED BY ANY AGENCY OR DEPARTMENT OF THE FEDERAL OR STATE GOVERNMENT IN REGARD THERETO;
YOUR QUESTION REGARDING LAID'S ABILITY TO MAKE COLLECTIONS FOR FEDERAL PROJECTS ARISES BECAUSE OF 82 O.S. 277.7 (1981) WHICH PROVIDES, IN PART:
  "EACH YEAR, THE BOARD OF DIRECTORS SHALL DETERMINE THE ASSESSMENT TO BE LEVIED FOR THE ENSUING YEAR, WHICH ASSESSMENT SHALL BE ON LAND ONLY AND SHALL NOT INCLUDE ANY IMPROVEMENTS, PERSONAL PROPERTY, STRUCTURES, FACILITIES OR EQUIPMENT OF WHATSOEVER KIND OR NATURE LOCATED UPON SAID LANDS. SUCH ASSESSMENT SHALL BECOME DUE AND PAYABLE AND DELINQUENT AT THE SAME TIME AD VALOREM TAXES ARE DUE, PAYABLE AND DELINQUENT. SUCH ANNUAL LEVY SHALL BE CERTIFIED NOT LATER THAN THE FIRST OF OCTOBER OF EACH YEAR TO THE COUNTY TREASURER OF THE COUNTY IN WHICH THE PROPERTY IS SITUATED. THE CERTIFICATE SHALL BE SUBSTANTIALLY AS HEREIN PROVIDED. . . ."
THE COUNTY TREASURER SHALL RECEIVE THE CERTIFICATE AS A SPECIAL ASSESSMENT BOOK, AND SHALL CERTIFY IT AS OTHER SPECIAL ASSESSMENT RECORDS AND SHALL COLLECT THE ASSESSMENT ACCORDING TO LAW. 82 O.S. 277.7 WAS ENACTED ON THE SAME DATE AS 82 O.S. 277.6(16).
THE ANSWER TO YOUR INQUIRY ALSO NECESSITATES A REVIEW OF 82 O.S. 1981, 82 O.S. 277.1(4) WHICH DEFINES "ASSESSMENTS" AS "THE ASSESSMENTS IMPOSED BY AN IRRIGATION DISTRICT FOR IRRIGATION PURPOSES."
THE PRIMARY GOAL OF STATUTORY CONSTRUCTION IS TO ASCERTAIN AND FOLLOW THE INTENTION OF THE LEGISLATURE, AND IN CONSTRUING STATUTES, RELEVANT PROVISIONS MUST BE CONSIDERED TOGETHER WHERE POSSIBLE TO GIVE FORCE AND EFFECT TO EACH. LEDBETTER V. ALCOHOLIC BEVERAGE LAWS ENFORCEMENT, 764 P.2D 172 (OKLA. 1988). IN ADDITION, STATUTES ON THE SAME SUBJECT MATTER AND PASSED AT THE SAME SESSION OF THE LEGISLATURE ARE TO BE CONSTRUED TOGETHER AS ONE ACT. O'BRIEN PACKING CO. V. MARTIN, 44 P. 2D 72 (OKLA. 1935); TRAP V. ELLS FARGO EXPRESS CO., 97 P. 1003 (OKLA. 1908). THE PRESUMPTION IS THAT BOTH STATUTES ARE INTENDED TO OPERATE. ID.
IN THE OPINION OF THE UNDERSIGNED, 82 O.S. 277.6(16) AND 82 O.S. 277.7 MAY BE CONSTRUED TOGETHER IN SUCH A WAY AS TO GIVE EFFECT TO BOTH. SECTION 82 O.S. 277.6(16) APPARENTLY APPLIES TO MONEY OWED TO THE UNITED STATES OR THE STATE OF OKLAHOMA IN CONNECTION WITH A PROJECT FINANCED BY EITHER THE STATE OR FEDERAL GOVERNMENT. ON THE OTHERHAND, 82 O.S. 277.7 PERTAINS TO ASSESSMENTS BY THE DISTRICT ITSELF. AS QUOTED ABOVE, "ASSESSMENTS" IS DEFINED IN THE ACT AS THOSE IMPOSED BY AN IRRIGATION DISTRICT FOR IRRIGATION PURPOSES.
FROM THE INFORMATION YOU PROVIDED, THE MONEY COLLECTED BY LAID IN CONNECTION WITH THE PROJECT AT ISSUE IS NOT AN ASSESSMENT IMPOSED BY THE IRRIGATION DISTRICT BUT BY THE FEDERAL GOVERNMENT FOR AN IRRIGATION PROJECT WHICH THE FEDERAL GOVERNMENT FINANCED. 82 O.S. 277.6(16) IS THE SECTION APPLICABLE TO SUCH COLLECTIONS MADE BY THE DISTRICT AS THE AGENT FOR EITHER THE FEDERAL OR STATE GOVERNMENT.
(SHARON K. O'ROKE)